DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Objections
Claims 1, 8 and 15 are objected to because of the following informalities:
Claims 1, 8, and 15 recites “method for intelligent notification mode switching in user equipment (UE) by a processor, comprising: receiving data from one or more UEs” 
Note, the method is performed in UE as recited above.  In light of specification: [0020][0021][0027][0088] and [0105] of the originally filed application, “receiving data from one or more UEs” is interpreted to mean “receiving date on one or more UEs”  (data is being sent to one or more UEs)
Appropriate correction is required.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another 


Claims 1-4, 7-11, 14-17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CHAUDHRI (US 20160255188 A1)

Re: Claim 1 
CHAUDHRI discloses a method for intelligent notification mode switching in user equipment (UE) (See CHAUDHRI Fig. 7: an example computing device 700) by a processor, comprising: 
receiving data from one or more UEs associated with one or more users;
See CHAUDHRI Fig. 6, [0053]: At step 602, a notification event is detected on a computing device.  For example, a notification event can be associated with an incoming telephone call, a new voice message, receipt of an email, an alar
identifying electronic communication switching factors associated with the one or more users; 
See CHAUDHRI Fig. 6, [0055] At step 606, the computing device can determine whether quiet hours criteria have been met.  For example, quiet hours criteria can be time, location and/or movement based criteria.  Quiet hours criteria can include a quiet hours schedule, calendar events, alarm clock events, movement/speed thresholds (e.g., corresponding to driving, walking, running, etc.), specified locations
learning an implication of a switching notification mode on the one or more UEs based on the electronic communication switching factors; and 
See CHAUDHRI Fig. 6, [0056] If the quiet hours criteria has been met at step 606, 
NOTE: See [0028] for example using “calendar data” as the switching factors.
dynamically switching electronic communication modes of the one or more UEs associated with the one or more users according to the learned implication.  
See CHAUDHRI Fig. 6, [0056] if no quiet hours exceptions are met, the computing device can prevent or suppress notifications for the detected event at step 612. [0023]: notifications that would normally cause a sound or vibration will merely cause an illumination of the display and a presentation of a graphical notification.

Re: Claims 2, 9, and 16
CHAUDHRI discloses wherein identifying the electronic communication switching factors further includes defining one or more parameters, events, and contextual information to include 
calendar data, audio communications, video communications, text data, monitored communications of the one or more users, historical data, user preferences, location-based dependencies, alerts, notifications, or a combination thereof.  
See CHAUDHRI Fig. 6, [0028] when a meeting event is generated for a calendar application on the computing device, quiet hours can be automatically enabled for the duration of the meeting event so that the user will not receive notifications during the meeting.

Re: Claims 3, 10, and 17
CHAUDHRI discloses wherein identifying the electronic communication switching factors further includes 
determining one or more scheduled meetings at a selected time, one or more locations associated with the one or more scheduled meetings, a physical presence or absence of the one or more users in the one or more locations, a virtual presence or absence of the one or more users in the one or more locations, one or more contextual communications associated with the one or more UEs associated with the one or more users, one or more policies or regulatory information affecting prioritization of the one or more parameters, events, and contextual information, or a combination thereof.  
See CHAUDHRI [0035] quiet hours can be enabled/disabled based on a location.  For example, if the user attends church, the user may wish to suppress notifications while at church.  If the user likes to go to the movies, the user may wish to suppress notifications while at the movie theater.

Re: Claims 4 and 11
CHAUDHRI discloses monitoring the electronic communication switching factors associated with the one or more users and the one or more UEs.  
See CHAUDHRI [0035]: the current location of the mobile device as determined by using any of a variety of location determination technologies, including global navigation satellite systems, . . .  When the user moves away from a designated location, quiet hours can be disabled.
NOTE: Also See [0029] for example using “working hours” as the switching factors. 

Re: Claims 7, 14, and 20
CHAUDHRI discloses cognitively switching the electronic communication modes of the one or more UEs associated with the one or more users upon commencement of the one or more events; or 
See CHAUDHRI [0035] quiet hours can be enabled/disabled based on a location.  For example, if the user attends church, the user may wish to suppress notifications while at church.  If the user likes to go to the movies, the user may wish to suppress notifications while at the movie theater.
cognitively switching the electronic communication modes of the one or more UEs associated with the one or more users upon termination of the one or more events.  
See CHAUDHRI [0035] When the user moves away from a designated location, quiet hours can be disabled.

Re: Claim 8
CHAUDHRI discloses a system for intelligent notification mode switching in user equipment (UE), comprising: one or more computers with executable instructions that when executed cause the system to: 
See CHAUDHRI Fig. 7, [0069] The memory 750 can store other software instructions 772 to facilitate other processes and functions, such as the quiet hours processes and functions as described with reference to FIGS. 1-6.
receive data from one or more UEs associated with one or more users; 
identify electronic communication switching factors associated with the one or more users; 
learn an implication of a switching notification mode on the one or more UEs based on the electronic communication switching factors; and 
dynamically switch electronic communication modes of the one or more UEs associated with the one or more users according to the learned implication.  
NOTE: See the rejection of Claim 1.

Re: Claim 15
CHAUDHRI discloses a computer program product for intelligent notification mode switching in one or more users equipment (UE) by a processor, the computer program product comprising a non- transitory computer-readable storage medium having computer-readable program code portions stored therein, the computer-readable program code portions comprising:
See CHAUDHRI Fig. 7, [0074]: a system comprising: one or more processors; and a non-transitory computer-readable medium including one or more sequences of instructions which, when executed by the one or more processors, causes . . 
NOTE: Also See [0069]
an executable portion that receives data from one or more UEs associated with one or more users; 
an executable portion that identifies electronic communication switching factors associated with the one or more users; 
an executable portion that learns an implication of a switching notification mode on the one or more UEs based on the electronic communication switching factors; and
an executable portion that dynamically switches electronic communication modes of the one or more UEs associated with the one or more users according to the learned implication.  
NOTE: See the rejection of Claim 1.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 5, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over CHAUDHRI as applied to Claims 1, 8, and 15 above, and further in view of Mese (US 20170289954 A1) 

Re: Claims 5 and 12
CHAUDHRI does not appear to explicitly disclose initializing a machine learning component to learn or define the electronic communication switching factors.  
In a similar endeavor, Mese discloses initializing a machine learning component to learn or define the electronic communication switching factors.  
See Mese Fig. 3, [0041] an embodiment may modify the rule set based on the user response, as illustrated at 308.  By way of example, if User A receives a haptic or vibratory notification of a social media application generated event, while interacting with User B, . . . if User A performs an override gesture to mute or discontinue the haptic or vibratory notification, this may act as negative feedback, e.g., altering the rule set to make a different choice when faced with this scenario in the future.
Note, CHAUDHRI and Mese are analogous art because both are directed to mobile device switching notification mode (See CHAUDHRI Abstract and Mese Abstract). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the CHAUDHRI invention by employing the teaching as taught by Mese to provide the limitation.  The motivation for the combination is given by Mese which improves notification mode reflecting user’s behavior.

Re: Claim 18
CHAUDHRI discloses monitors the electronic communication switching factors associated with the one or more users and the one or more UEs; and 
See CHAUDHRI [0035]: the current location of the mobile device as determined by using any of a variety of location determination technologies, including global navigation satellite systems, . . .  When the user moves away from a designated location, quiet hours can be disabled.
NOTE: Also See [0029] for example using “working hours” as the switching factors.
CHAUDHRI does not appear to explicitly disclose initializes a machine learning component to learn or define the one or more parameters, events, contextual information.  
In a similar endeavor, Mese discloses initializes a machine learning component to learn or define the one or more parameters, events, contextual information.  
See Mese Fig. 3, [0041] an embodiment may modify the rule set based on the user response, as illustrated at 308.  By way of example, if User A receives a haptic or vibratory notification of a social media application generated event, while interacting with User B, . . . if User A performs an override gesture to mute or discontinue the haptic or vibratory notification, this may act as negative feedback, e.g., altering the rule set to make a different choice when faced with this scenario in the future.
Note, CHAUDHRI and Mese are analogous art because both are directed to mobile device switching notification mode (See CHAUDHRI Abstract and Mese Abstract). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the CHAUDHRI invention by employing the teaching as taught by Mese to provide the limitation.  The motivation for the combination is given by Mese which improves notification mode reflecting user’s behavior.


Claims 6, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over CHAUDHRI as applied to Claims 1, 8, and 15 above, and further in view of Cardonha (US 20170099382 A1) 

Re: Claims 6, 13, and 19
CHAUDHRI discloses determining the switching notification mode for the one or more UEs according to the electronic communication switching factors, 
See CHAUDHRI [0023] If the user specifies that notifications by illumination (e.g., illuminate the display of the computing device and present a graphical notification) are allowed then notifications that would normally cause a sound or vibration will merely cause an illumination of the display and a presentation of a graphical notification.
wherein the switching notification mode includes a silent notification mode, an audible notification mode, a vibration mode; and 
See CHAUDHRI [0003] types of notifications (e.g., sound, vibration, illumination, none)
cognitively switching the electronic communication modes of the one or more UEs linked to the user according to the determined switching notification mode.  
See CHAUDHRI [0026]: if two telephone calls, text messages, emails, etc., are received during quiet hours from the same caller within a three minute period, the second call can cause a notification (e.g., sound, movement, illumination) to be generated by the computing device.
NOTE: Also See [0027] for additional support.
CHAUDHRI does not appear to explicitly disclose an airplane mode.
In a similar endeavor, Cardonha discloses wherein the switching notification mode includes an airplane mode 
See Cardonha [0038]: the capability manager 514 may disable calling functionality (Device Capability 1) by switching the device to airplane-mode (e.g., block 470, FIG. 4).
CHAUDHRI and Cardonha are analogous art because both are directed to mobile device switching notification mode (See CHAUDHRI Abstract and Cardonha Abstract). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the CHAUDHRI invention by employing the teaching as taught by Cardonha to provide the limitation.  The motivation for the combination is given by Cardonha which improves flexibility in ways to providing/prohibit notification.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINJUNG KIM whose telephone number is (408) 918-7693.  The examiner can normally be reached on Monday-Friday 9am to 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wang-Hurst, Kathy can be reached on (571) 270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MINJUNG KIM/
Examiner, Art Unit 2644